DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment after Notice of Allowance filed 12/16/21 has been fully considered and entered. Claims 1-86 are canceled and new claims 87-139 have been entered. Said newly entered claims are presented to only correct a numbering issue with the original set of claims. 

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 
87-139 are in condition for allowance. With specific regard to independent claims 87, 96, 120 and 131, presently there is no known prior art which teach or fairly suggest the claimed intumescent nanostructured material. Claims 88-95, 97-119, 121-130 and 132-139 are found allowable as they depend either directly or indirectly from claims 87, 96, 120 and 131
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789